                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANNETTE DUNN,

              Plaintiff,

       v.                                           Case No. 3:19-cv-00099-JPG-MAB

NEW YORK OFFICE OF ATTORNEY
GENERAL,

              Defendant.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED

WITH PREJUDICE.

DATED: February 15, 2019



                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:    s/Tina Gray
                                                         Deputy Clerk
Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
